DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3, 5-10, 12, 15-21, 23-26, and 28-36 in the replies filed on October 6, 2020 and March 22, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Note that Applicant has indicated claim 10 as currently being withdrawn.  Claim 10 is eligible for examination, and should not be indicated as withdrawn.  Further note that claims 11, 13, and 14 are also examined, as shown below.  Applicant may also change the status identifiers of these claims, as they are no longer required to be withdrawn.  Claims 11-14 do not positively require the presence of the species claims, and are therefore only considered to further limit parent claim 10 insomuch as those species are represented in the prior art, noting that the species restriction may be enforced if the claims are amended to positively require said species.  
 
Claim Objections
Claim 3 is objected to because of the following informalities:  The term “pace” in line 1 should instead be changed to “place.”  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  At lines 1-2, claim 35 reads, in part, “pore size distribution of the activated carbons thus made is adjustably by adjusting a factor” (emphasis added).  This is a poor/improper word choice, rendering the claim grammatically incorrect.  “Adjustably” could be changed to “adjusted,” but ultimately Applicant may choose whichever term/phrase desired.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-21, 23-26, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "high surface areas" (emphasis added) in claim 1 is a relative term which renders the claim indefinite.  The term "high surface areas" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim 1, step (b), refers to a “second, higher temperature.”  However, a “first, lower temperature” is not claimed.  This is indefinite because “second” and “higher” are both relative terms, with no point of reference (i.e. a first, and necessarily lower, temperature).  This is also a matter of there being a lack of antecedent basis for said first/lower temperature.  For the purpose of examination, the Office must assume that it is the inherent temperature of the step (a) mixing that is, in fact, lower than the activation temperature.  For consistency, and clarity, this should be amended into claim 1.  

Claim 2 states that the method “further compris[es]” preheating at a “first, intermediate temperature” prior to activating the mixture.  This is indefinite for two reasons.  First, it is not clear if this “first” temperature is the same or distinct from the implied first temperature of claim 1 (see 112 rejection, above).  Second, if the “first” temperature of claim 2 is the same implied first temperature of claim 1, it is not clear why claim 2 has been worded as “further comprising.”  If there is a second temperature, in claim 1, there must also be a first temperature.  This should be incorporated directly into claim 1, rather than being separately claimed, as it is an inherent/necessary step simply due to the reference of a “second temperature.”  In the alternative, the second temperature may be left in claim 2, and the nomenclature of claims 1 and 2 should be changed so as to avoid the ambiguous use of “first” and “second.”  

There is an inconsistency between claims 15, 16, 17, and 18, wherein claims 15 and 16 both require “nitrogen-containing compounds” (plural) and claims 17 and 18 refer to a single “nitrogen-containing compound” (singular).  The broadest reasonable interpretation would assume that the claim requires at least one nitrogen-containing compound, or something to that effect.  Regardless, Applicant should amend either claims 15+16 or 17+18, accordingly.  It is noted that claim 16 requires two or more groups; however, this is considered to refer to the functional groups listed, rather than the nitrogen-containing compound itself.  E.g., urea, of claims 17 and 18, includes both the NH- and –NH2 groups (a single compound comprising two of the claimed functional groups).  

claims 1 and 25, the terms “soaking” and “soaked,” respectively, are not clear.  The specification never explains what Applicant means by “soak,” either.  Note that claims 2 and 24, which contain the same terms, respectively, are not considered indefinite because claim 2 sets forth that the preheating takes place in an inert environment.  As such, “soaking” and “soaked,” according to claims 2 and 24 and although considered unconventional terminology, must be interpreted to mean that the pores are penetrated by the inert atmosphere.  Being inert, this should have no affect aside from a thermodynamic standpoint (i.e. the mixture is preheated).  Applying this interpretation to claims 1 and 25, for the purpose of examination, it must be assumed that whatever environment the activation takes place in, which is not defined, penetrates the pores of the mixture, i.e. “soaking.”  As a final note, if this is all that Applicant intends by the terms “soaking” and “soaked,” it seems peculiar that these terms would even be used at all, as the penetration of the pores by the surrounding atmosphere would have been implied simply by requiring the temperature, time, and even the atmosphere of each step.  If the Office’s interpretation is not correct, and Applicant has intended a different meaning, than claims 1, 2, 24, and 25 should all be considered indefinite, and Applicant should amend the claim and/or explain why such terms are not indefinite.  

Claims 24 and 25 each seem to require two distinct ranges of time for the “soaking.”  Claim 24 requires “less than 10 min to 10 h,” and claim 25 requires “less than 10 min to 20 h.”  For instance, “less than 10 minutes” and “10 minutes to 10 hours” are two distinct ranges.  The broadest reasonable interpretation would be to assume the 

Claim 28 recites the limitation "step (c)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that step (c) refers to the preheating step of claim 2, as this is the most logical conclusion.  Please correct.  

Given that the claims are replete with errors, as shown above, Applicant’s assistance is requested via checking the claims for any potential errors which may have been missed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-21, 23-26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US 2015/0329364).  
Regarding claims 1 and 30-32, Dong teaches methods of making activated carbon products (title) having surface areas of at least 3,050 m2/g to about 7,000 m2/g (abstract), wherein the process involves the combination of carbon precursors with one or more compounds, salts thereof, or any mixture thereof followed by activation at elevated temperatures (par. 20).  While Dong does not explicitly require two salts and a “compound,” in addition to the carbon precursor material, the teachings of Dong clearly encompass the claimed components, thus constituting prima facie obviousness.  
Regarding claim 2, Dong teaches that a pyrolized product (carbon precursor) may be combined with at least one activating agent to produce an activation mixture that can be dried to produce a dried activation mixture.  This drying step occurs before activation (par. 130), and is therefore considered to constitute the claimed preheating step.  Dong does not expressly teach that this drying takes place in an inert atmosphere.  However, and regarding claim 3, Dong does teach that the activation takes place in an inert gas atmosphere (par. 130).  It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to carry out the drying step in an inert atmosphere as well in order to avoid any unwanted reactions.  Clearly, Dong teaches the use of inert atmosphere for the activation step, and there is no reason to believe that one would have wanted additional reactions to take place during a drying step.  As such, the use of an inert atmosphere is more logical than the alternative, in which place a non-inert gas would cause a reaction during drying, which is also not expressly taught by Dong.  Regarding claim 26, Dong teaches that suitable inert gases 
Regarding claims 5, 15-18, 21, and 23, Dong teaches that any suitable adhesive can be used to bind the activated carbon product, or any precursor component, to wood and/or fiberglass in making the product containing the dried gel product.  Suitable adhesives can include, but are not limited to, aldehyde based resins such as urea-formaldehyde and phenol-urea-formaldehyde resin (par. 162).  Such a component is considered to constitute the claimed binder material of claim 5 as well as the nitrogen-containing compounds of claims 15-18.  Further regarding claim 21, Dong teaches resinous binders, as shown above.  Further regarding claim 23, Dong teaches phenol formaldehyde (par. 162), which encompasses both novolacs and resoles.  Note that Dong also teaches the use of aldehydes to make a prepolymer, which is used to make the wet gel that is made into the pyrolized and then activated final product (par. 9).  Dong teaches that specific aldehydes suitable for use include urea-formaldehyde mixtures (par. 71).  
Regarding claims 6-9, Dong teaches various salts including alkali metal carbonates, including potassium carbonate and salts thereof, alkali metal phosphates, and metal halides (par. 20).  
claims 10, 11, 13, and 14, Dong teaches that the salts may include phosphorous-containing salts, including phosphates such as alkali metal phosphates, and sulfur-containing salts (par. 20).  
Claim 12 only further limits claim 10 insomuch as nitrogen and oxygen containing salts are present.  As such salts are not expressly taught by Dong, claim 12 is therefore considered to be satisfied.  
Regarding claims 19 and 20, Dong teaches they use of hydroxybenzene, among other components as carbon precursor (abstract).  This may fall under many of the claim 19 categories, including “organic wastes.”  
Regarding claim 24, Dong does not explicitly teach the conditions of the drying step that may occur immediately preceding the activation step.  However, at other drying steps, Dong teaches drying at temperatures up to 300°C (par. 110) for a time period ranging from as little as about 0.01 hr up to 288 hours or even longer, as necessary, to product the dried product (par. 112).  Regardless, one of ordinary skill would have been able to determine suitable drying conditions, which easily encompass or otherwise overlap the instantly claimed preheating conditions.  Absent a showing of unexpected results, the conditions of claim 24 are considered to be prima facie obvious.  
Regarding claim 25, Dong teaches activation at temperatures ranging from about 500°C to about 1,500°C, wherein the step may take from about 1 minute to about 2 days, particularly from about 5 minutes to about 1 day (par. 127).  The overlapping ranges are considered to constitute prima facie obviousness.  
Regarding claim 28, Dong clearly teaches that the reactions may take place in a reactor (e.g., pars 149-151).  Such reactors must necessarily be capable of generating claim 29, Dong does not expressly limit the type of reactor, merely reciting the use of reactors in general, and in particular reactors suitable for use with the specific intended material and reactions, meaning that at least the contact surfaces are specialized so as to reduce and/or eliminate contamination of metal or metal ions within the product (pars. 149-151).  Absent a showing of unexpected results, the general teaching of suitable reactors, by Dong, is considered to encompass the instantly claimed reactor types.  
Regarding claims 33 and 34, while Dong does not expressly teach the volume percentages of micropores (less than 2 nm) and mesopores (2-50 nm) in the activated carbon, Dong does teach that the average pore size of the activated carbon may range from about 0.5 nm to about 150 nm (abstract).  More specifically, Dong teaches that the average pore size of the activated carbon product may be about 0.5 nm, about 1 nm, about 1.5 nm, about 2 nm, about 5 nm, about 10 nm, about 15 nm, about 20 nm, about 25 nm, about 30 nm, about 25 nm, about 40 nm, about 45 nm, or about 50 nm (par. 137).  As such, Dong teaches that the average pore sizes may be varied among batches, which correlates to varying volume percentages of both micropores and mesopores, the potential overlap thus constituting prima facie obviousness.  
Claim 35 is considered to merely acknowledge inherent factors that may affect/vary the pore size distribution of the activated carbons produced, such as by adjusting the ratio of carbon precursor to first component.  This is not an active method step, and as such claim 35 is considered to be satisfied.  The process of Dong includes all of the various claim 35 factors, as shown above.  As such, there will inevitably be 
Claim 36 is directed toward intended uses of the claimed activated carbons.  The potential use of the activated carbon does not further distinguish the stricture of the claimed material over that of the prior art.  As the method taught by Dong is substantially identical to that of instant claim 1, as shown above, the resulting activated carbon is expected to be capable of use in substantially identical applications, including those of instant claim 36.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/Colin W. Slifka/           Primary Examiner, Art Unit 1732